The identical question here involved was decided adversely to the contention of plaintiff in error herein in No. 17993, Anna Eva Jacobs, nee Carney, v. Sallie E. Ambrister et al., in an opinion by this court filed on the 17th day of April, 1928,137 Okla. 227, 278 P. 653, following the rule announced in No. 18265, Levina Cooper, nee Perry, v. Spiro State Bank,137 Okla. 265, 278 P. 648. Said cases are controlling here and decisive of the questions presented in this appeal.
It therefore follows that the judgment appealed from herein must be, and the same is hereby, affirmed.
LESTER, V. C. J., and CLARK, CULLISON, SWINDALL, and ANDREWS, JJ. concur.
RILEY, J., dissents.
HEFNER, J., not participating.
MASON, C. J., absent.